COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00131-CV


IN RE BOBBY DEON DAVIS AND                                            RELATORS
YORK LANDSCAPING, LLC




                                     ----------

                           ORIGINAL PROCEEDING

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Relators Bobby Deon Davis and York Landscaping seek a writ of

mandamus directing Respondent to vacate her order granting the motion for new

trial filed by Real Parties in Interest Kali Marie Wood and Kari Feris and ordering

a new trial on actual damages.         Relators further request that we order

Respondent to reinstate the jury’s verdict.       Real Parties in Interest filed a

response. Because we agree with the parties that Respondent’s order granting a

      1
       See Tex. R. App. P. 47.4.
new trial does not conform with the procedural requirements set forth by the

Texas Supreme Court in Columbia, we will conditionally grant mandamus relief

and direct Respondent to amend the order partially granting a new trial to more

specifically set out the reasons for which she set aside the jury verdict and

granted a new trial as to actual damages. See In re Columbia Med. Ctr. of Las

Colinas, Subsidiary, L.P., 290 S.W.3d 204, 206, 215 (Tex. 2009) (orig.

proceeding) (requiring reasons to “be clearly identified and reasonably specific”

and holding that broad statements such as “in the interest of justice” are not

sufficiently specific); see also In re United Scaffolding, Inc., 377 S.W.3d 685, 686,

690 (Tex. 2012) (orig. proceeding) (same). We deny Relators’ request that we

reinstate the jury’s verdict in this original proceeding. See United Scaffolding,
377 S.W.3d at 690 (denying request for writ of mandamus compelling trial court

to render judgment on the verdict). Because we are confident that Respondent

will comply with this directive, the writ will issue only if Respondent fails to

promptly do so.



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: May 20, 2014




                                         2